—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered January 4, 1996, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s plea allocution demonstrated a knowing, voluntary, and intelligent waiver of his right to appeal from his judgment of conviction, including the denial of his motion *340to suppress statements he made to law enforcement personnel (see, People v Allen, 82 NY2d 761, 763; People v Woody, 240 AD2d 770). We therefore do not consider the defendant’s contention that the hearing court improperly declined to suppress those statements. Bracken, J. P., Copertino, Thompson and Friedmann, JJ., concur.